Name: Commission Regulation (EC) NoÃ 567/2007 of 24 May 2007 amending Regulation (EC) NoÃ 297/2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile
 Type: Regulation
 Subject Matter: trade policy;  international trade;  tariff policy;  America;  animal product
 Date Published: nan

 25.5.2007 EN Official Journal of the European Union L 133/13 COMMISSION REGULATION (EC) No 567/2007 of 24 May 2007 amending Regulation (EC) No 297/2003 laying down detailed rules for the application of the tariff quota for beef and veal originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular the first subparagraph of Article 32(1) thereof, Whereas: (1) Commission Regulation (EC) No 297/2003 (2) provides for the opening and administration, on a multi-annual basis, of an import tariff quota for certain beef and veal products. (2) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (3) applies to import licences for import tariff quota periods starting from 1 January 2007. That Regulation limits the period of validity of licences to the last day of the import tariff quota period. The provisions of Chapter III of Regulation (EC) No 1301/2006 should apply, from 1 July 2007, to imports licences issued pursuant to Regulation (EC) No 297/2003, without prejudice to additional conditions laid down in that Regulation. It is necessary to align the provisions of Regulation (EC) No 297/2003 on Regulation (EC) No 1301/2006 where appropriate. (3) Some provisions of Regulation (EC) No 297/2003 relating to an import tariff quota period in the past are obsolete. For the sake of clarity, those provisions should be deleted. (4) Regulation (EC) No 297/2003 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 297/2003 is amended as follows: 1. in Article 1, paragraph 2 is deleted; 2. Article 2 is replaced by the following: Article 2 Regulation (EC) No 1445/95, Regulation (EC) No 1291/2000 and Chapter III of Commission Regulation (EC) No 1301/2006 (4) shall apply, save as otherwise provided for in this Regulation. 3. In Article 3, paragraph 1 is replaced by the following: 1. The import licences shall give rise to an obligation to import from the specified country. Section 8 of licence applications and licences shall show the country of origin and the box indicating yes  shall be ticked. 4. In Article 4(1), the second subparagraph is replaced by the following: The original of the certificate of authenticity and a duly certified copy thereof shall be submitted to the competent authority of the Member State in question (hereinafter referred to as the competent authority) at the time the initial application for an import licence in connection with the certificate of authenticity is made. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 43, 18.2.2003, p. 26. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 26). (3) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (4) OJ L 238, 1.9.2006, p. 13.